DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 22 June 2022.
Claims 1, 8, 15 and 22 are amended.
Claims 1-28 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 22 June 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
On pages 13-16 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following newly-added limitation of claim 1: “in response to a model interface determining transform models are ineligible to provide transformations for data objects, employing a GUI to display audio or visual cues and provide recommendations to remedy the ineligibility that are determined by the model interface.”
The Office respectfully disagrees with the above remarks. Brueckner teaches employing a model interface of one or more transform models (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
see Brueckner para. 0108: recipes for data transformations; Note: Brueckner’s recipes correspond to the claimed “transform models.” And see Brueckner para. 0112-0113 and Fig. 12: recipe 1200 comprises group definitions section 1201, which defines input data variables. Note: Brueckner’s group definitions section 1201 corresponds to the claimed “model interface”) to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model (see Brueckner para. 0110 and Fig. 11: based on input data types, run-time recipe manager 1110 determines whether a particular recipe R1 is valid for transformation of input data set IDS1 and input data set IDS2); and
in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) (see Brueckner para. 0061 and 0096: user interacts with the system using a graphical user interface (GUI)) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface (see Brueckner para. 0107: the system provides an integrated development environment (IDE) for development guidance such as automatic syntax error correction for data transformation recipes/models; and see Brueckner para. 0109: the IDE guides the user through parameter selection; Note: As is well-known to those of ordinary skill in the art, an integrated development environment (IDE) is a suite of software tools accessed by the user via a graphical user interface (GUI)1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan as modified by Burnett to include the teachings of Brueckner because it enables all of the following: a) “enables users to easily and concisely specify transformations to be performed on specified sets of data records to prepare the records for use for model training and prediction,” b) “A given recipe may be re-used on several different data sets”, c) and “generation of easy-to-understand compound models (in which the output of one model may be used as the input for another, or in which iterative predictions can be performed)” (see Brueckner para. 0108). Therefore, the cited prior art teaches the limitation as claimed.

Claims 8, 15, and 22 recite limitations similar to those of claim 1 and are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Claims 2-7, 9-14, 16-21, and 23-28 are unpatentable over the prior art for the same reasons that claims 1, 8, 15, and 22 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claims 1, 8, 15, and 22, the following limitation is newly added (emphasis added): “in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing the GUI to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface.” On page 14 of Applicant’s remarks dated 22 June 2022, Applicant states the following: “Support for this amendment may be found throughout the Specification, including at least at Pages 32, lines 19-26; Page 41, lines 3-17; Page 44, lines 5-25; Page 47, line 6 through Page 48, line 26; Page 51, lines 17-18; and Figures 14 and 15.” However, none of the cited portions of the instant specification provide support for a graphical user interface (GUI) that displays an audio cue. To the contrary, the instant specification describes audio interface 356 that is separate and distinct from display 350, and it is audio interface 356 that is “arranged to produce and receive audio signals” (see para. 0081 and 0083 of the published specification, and see Applicant’s Fig. 3). Therefore, the newly-added limitation cited above fails to find support in Applicant’s disclosure and is deemed to introduce new matter.

As to claims 2-7, 9-14, 16-21, and 23-28, they depend from claims 1, 8, 15, and 22, respectively, and these dependent claims inherit the deficiencies of their parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 8, 15, and 22, the following limitation is newly added (emphasis added): “in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing the GUI to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface.” The instant specification fails to provide support for a graphical user interface (GUI) that displays an audio cue. To the contrary, the instant specification describes audio interface 356 that is separate and distinct from display 350, and it is audio interface 356 that is “arranged to produce and receive audio signals” (see para. 0081 and 0083 of the published specification, and see Applicant’s Fig. 3). It is not apparent how a graphical user interface can display an audio cue. Hence, the limitation cited above renders these claims vague and ambiguous.

As to claims 2-7, 9-14, 16-21, and 23-28, they depend from claims 1, 8, 15, and 22, respectively, and these dependent claims inherit the deficiencies of their parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, 19, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ragavan et al. (U.S. Patent Application Publication No. 20170293666 A1, hereinafter referred to as Ragavan) in view of Burnett et al. (U.S. Patent Application Publication No. 20200104401 A1, hereinafter referred to as Burnett) and Brueckner et al. (U.S. Patent Application Publication No. 20160078361 A1, hereinafter referred to as Brueckner).
As to claim 1, Ragavan teaches a method for visualizing data using a computer that includes one or more processors, where each step of the method is performed by the one or more processors (see Ragavan para. 0032: the method of the invention is performed by one or more processors), comprising:
generating a graphical user interface (GUI) (see Ragavan para. 0026 and Fig. 1: user interface presented on visualization display screen 193) that includes a graph panel (see Ragavan para. 0053 and Fig. 4: a graph is displayed) and a visualization panel (Note: The claimed “visualization panel” is interpreted in light of the instant specification, which states the following: “the visualization panel may be employed to display one or more portions of the data model.” See para. 0144 of the published specification. See Ragavan para. 0053 and Fig. 4: visualization 400 of data tables 410-430), wherein the graph panel and the visualization panel are arranged to receive one or more inputs or interactions (see Ragavan para. 0026 and Fig. 1: the user interface presented on visualization display screen 193 enables a user to provide input);
providing a data model that includes a plurality of records, wherein one or more portions of the data model are displayed in the visualization panel (Note: The claimed “data model” is interpreted in light of the instant specification, which states the following: “As used herein the term "data model" refers to one or more data structures that provide a representation of an underlying data source.” See para. 0027 of the published specification. See Ragavan para. 0053 and Fig. 4: visualization 400 of data tables 410-430);
providing input information based on one or more inputs to the visualization panel (see Ragavan para. 0026 and Fig. 1: the user interface presented on visualization display screen 193 enables a user to provide input);
determining one or more transform models (see Ragavan para. 0042: a predictive model is used to transform data; Note: Ragavan’s “predictive model” corresponds to the claimed “one or more transform models”), wherein the determined one or more transform models include a model interface that accepts input information based on one or more acceptable characteristics of inputs from the one or more specified portions of the data model (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification of input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
 see Ragavan para. 0022: the predictive model accepts input variables of various types; and see Ragavan para. 0041: the predictive model defines the input variables);
employing one or more eligible transform models to generate one or more graph objects based on the data model (see Ragavan para. 0044: the predictive model transforms raw data into a graph) and the input information (see Ragavan para. 0022: the predictive model accepts input variables of various types; and see Ragavan para. 0041: the predictive model defines the input variables), wherein the one or more graph objects are included in a graph model that is comprised of nodes that represent the one or more graph objects and one or more edges (see Ragavan para. 0044 and Fig. 4: the predictive model transforms raw data into a graph comprising vertices and edges) that represent one or more relationships between two or more graph objects (see Ragavan para. 0053 and Fig. 4: each vertex of the graph corresponds to an individual, and each edge describes a relationship between the corresponding individuals (vertices)), and wherein at least one of the one or more relationships is unrepresented in the data model (see Ragavan para. 0053 and Fig. 4: the graph is a predictive graph such that edges 455 comprise one or more predictive relationships between the vertices); and
executing a query based on the graph model to provide one or more results from the data model, wherein the one or more results are displayed in a visualization to one or more users (see Ragavan para. 0038: the graph data is queried for visualization).
Ragavan does not appear to explicitly disclose input information specifies one or more portions of a data model; and determining one or more transform models based on the one or more specified portions of the data model.
However, Burnett teaches
input information specifies one or more portions of a data model (see Burnett Figs. 9-10: user selects a data model and an object within the data model); and
determining one or more transform models based on the one or more specified portions of the data model (see Burnett para. 0406 and Fig. 19A: user inputs transformations for generation of a graph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan to include the teachings of Burnett because it enables automatically generating a graph that provides additional information based on user input (see Burnett para. 0406).
Ragavan as modified by Burnett does not appear to explicitly disclose employing a model interface of one or more transform models to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model; and in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface.
However, Brueckner teaches employing a model interface of one or more transform models (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
see Brueckner para. 0108: recipes for data transformations; Note: Brueckner’s recipes correspond to the claimed “transform models.” And see Brueckner para. 0112-0113 and Fig. 12: recipe 1200 comprises group definitions section 1201, which defines input data variables. Note: Brueckner’s group definitions section 1201 corresponds to the claimed “model interface”) to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model (see Brueckner para. 0110 and Fig. 11: based on input data types, run-time recipe manager 1110 determines whether a particular recipe R1 is valid for transformation of input data set IDS1 and input data set IDS2); and
in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) (see Brueckner para. 0061 and 0096: user interacts with the system using a graphical user interface (GUI)) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface (see Brueckner para. 0107: the system provides an integrated development environment (IDE) for development guidance such as automatic syntax error correction for data transformation recipes/models; and see Brueckner para. 0109: the IDE guides the user through parameter selection; Note: As is well-known to those of ordinary skill in the art, an integrated development environment (IDE) is a suite of software tools accessed by the user via a graphical user interface (GUI)2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan as modified by Burnett to include the teachings of Brueckner because it enables all of the following: a) “enables users to easily and concisely specify transformations to be performed on specified sets of data records to prepare the records for use for model training and prediction,” b) “A given recipe may be re-used on several different data sets”, c) and “generation of easy-to-understand compound models (in which the output of one model may be used as the input for another, or in which iterative predictions can be performed)” (see Brueckner para. 0108).

As to claim 2, Ragavan as modified by Burnett and Brueckner teaches wherein generating the one or more graph objects, further comprises:
determining one or more operations that are specified by the one or more transform models (see Ragavan para. 0044: the predictive model comprises a function with a time variable that is used to transform the data; Note: Ragavan’s “predictive model” corresponds to the claimed “one or more transform models”); and
executing the one or more operations on the data model to generate the one or more graph objects (see Ragavan para. 0044: the predictive model is applied to the data to transform it into a graph).

As to claim 4, Ragavan as modified by Burnett and Brueckner teaches wherein providing the data model, further comprises, providing one or more data sources based on one or more of a database (see Ragavan para. 0018: source data is stored in a database), a columnar data store, or structured text files.

As to claim 5, Ragavan as modified by Burnett and Brueckner teaches further comprising:
providing other input information based on one or more inputs to the graph panel (see Burnett para. 0406 and Fig. 19A: additional user input is provided to a graph displayed in a user interface), wherein the other input information specifies one or more of the one or more nodes or the one or more edges of the graph model (see Burnett para. 0406 and Fig. 19A: the additional user input specifies nodes and transforms for the graph);
determining one or more graph transform models based on the other input information (see Burnett para. 0406 and Fig. 19A: the additional user input specifies nodes and transforms for the graph); and
modifying the graph model based on the one or more graph transform models (see Burnett para. 0406 and Fig. 19A: a second, modified graph is generated according to the additional user input).

As to claim 8, Ragavan teaches a processor readable non-transitory storage media that includes instructions for visualizing data, wherein execution of the instructions by one or more processors (see Ragavan para. 0032: a memory stores instructions for execution by one or more processors), performs actions, comprising:
generating a graphical user interface (GUI) (see Ragavan para. 0026 and Fig. 1: user interface presented on visualization display screen 193) that includes a graph panel (see Ragavan para. 0053 and Fig. 4: a graph is displayed) and a visualization panel (Note: The claimed “visualization panel” is interpreted in light of the instant specification, which states the following: “the visualization panel may be employed to display one or more portions of the data model.” See para. 0144 of the published specification. See Ragavan para. 0053 and Fig. 4: visualization 400 of data tables 410-430), wherein the graph panel and the visualization panel are arranged to receive one or more inputs or interactions (see Ragavan para. 0026 and Fig. 1: the user interface presented on visualization display screen 193 enables a user to provide input);
providing a data model that includes a plurality of records, wherein one or more portions of the data model are displayed in the visualization panel (Note: The claimed “data model” is interpreted in light of the instant specification, which states the following: “As used herein the term "data model" refers to one or more data structures that provide a representation of an underlying data source.” See para. 0027 of the published specification. See Ragavan para. 0053 and Fig. 4: visualization 400 of data tables 410-430);
providing input information based on one or more inputs to the visualization panel (see Ragavan para. 0026 and Fig. 1: the user interface presented on visualization display screen 193 enables a user to provide input);
determining one or more transform models (see Ragavan para. 0042: a predictive model is used to transform data; Note: Ragavan’s “predictive model” corresponds to the claimed “one or more transform models”), wherein the determined one or more transform models include a model interface that accepts input information based on one or more acceptable characteristics of inputs from the one or more specified portions of the data model (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification of input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
 see Ragavan para. 0022: the predictive model accepts input variables of various types; and see Ragavan para. 0041: the predictive model defines the input variables);
employing one or more eligible transform models to generate one or more graph objects based on the data model (see Ragavan para. 0044: the predictive model transforms raw data into a graph) and the input information (see Ragavan para. 0022: the predictive model accepts input variables of various types; and see Ragavan para. 0041: the predictive model defines the input variables), wherein the one or more graph objects are included in a graph model that is comprised of nodes that represent the one or more graph objects and one or more edges (see Ragavan para. 0044 and Fig. 4: the predictive model transforms raw data into a graph comprising vertices and edges) that represent one or more relationships between two or more graph objects (see Ragavan para. 0053 and Fig. 4: each vertex of the graph corresponds to an individual, and each edge describes a relationship between the corresponding individuals (vertices)), and wherein at least one of the one or more relationships is unrepresented in the data model (see Ragavan para. 0053 and Fig. 4: the graph is a predictive graph such that edges 455 comprise one or more predictive relationships between the vertices); and
executing a query based on the graph model to provide one or more results from the data model, wherein the one or more results are displayed in a visualization to one or more users (see Ragavan para. 0038: the graph data is queried for visualization).
Ragavan does not appear to explicitly disclose input information specifies one or more portions of a data model; and determining one or more transform models based on the one or more specified portions of the data model.
However, Burnett teaches
input information specifies one or more portions of a data model (see Burnett Figs. 9-10: user selects a data model and an object within the data model); and
determining one or more transform models based on the one or more specified portions of the data model (see Burnett para. 0406 and Fig. 19A: user inputs transformations for generation of a graph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan to include the teachings of Burnett because it enables automatically generating a graph that provides additional information based on user input (see Burnett para. 0406).
Ragavan as modified by Burnett does not appear to explicitly disclose employing a model interface of one or more transform models to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model; and in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface.
However, Brueckner teaches employing a model interface of one or more transform models (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
see Brueckner para. 0108: recipes for data transformations; Note: Brueckner’s recipes correspond to the claimed “transform models.” And see Brueckner para. 0112-0113 and Fig. 12: recipe 1200 comprises group definitions section 1201, which defines input data variables. Note: Brueckner’s group definitions section 1201 corresponds to the claimed “model interface”) to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model (see Brueckner para. 0110 and Fig. 11: based on input data types, run-time recipe manager 1110 determines whether a particular recipe R1 is valid for transformation of input data set IDS1 and input data set IDS2); and
in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) (see Brueckner para. 0061 and 0096: user interacts with the system using a graphical user interface (GUI)) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface (see Brueckner para. 0107: the system provides an integrated development environment (IDE) for development guidance such as automatic syntax error correction for data transformation recipes/models; and see Brueckner para. 0109: the IDE guides the user through parameter selection; Note: As is well-known to those of ordinary skill in the art, an integrated development environment (IDE) is a suite of software tools accessed by the user via a graphical user interface (GUI)3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan as modified by Burnett to include the teachings of Brueckner because it enables all of the following: a) “enables users to easily and concisely specify transformations to be performed on specified sets of data records to prepare the records for use for model training and prediction,” b) “A given recipe may be re-used on several different data sets”, c) and “generation of easy-to-understand compound models (in which the output of one model may be used as the input for another, or in which iterative predictions can be performed)” (see Brueckner para. 0108).

As to claim 9, see the rejection of claim 2 above.

As to claim 11, see the rejection of claim 4 above.

As to claim 12, see the rejection of claim 5 above.

As to claim 15, Ragavan teaches a system for visualizing data:
a network computer (see Ragavan para. 0033 and Fig. 1: the method of the invention is performed by a computer connected to a network), comprising:
a transceiver that communicates over the network (see Ragavan para. 0033 and Fig. 1: the method of the invention is performed by a computer connected to a network);
a memory that stores at least instructions (see Ragavan para. 0032: a memory stores instructions for execution by one or more processors); and
one or more processors that execute instructions that perform actions (see Ragavan para. 0032: the method of the invention is performed by one or more processors), including:
generating a graphical user interface (GUI) (see Ragavan para. 0026 and Fig. 1: user interface presented on visualization display screen 193) that includes a graph panel (see Ragavan para. 0053 and Fig. 4: a graph is displayed) and a visualization panel (Note: The claimed “visualization panel” is interpreted in light of the instant specification, which states the following: “the visualization panel may be employed to display one or more portions of the data model.” See para. 0144 of the published specification. See Ragavan para. 0053 and Fig. 4: visualization 400 of data tables 410-430), wherein the graph panel and the visualization panel are arranged to receive one or more inputs or interactions (see Ragavan para. 0026 and Fig. 1: the user interface presented on visualization display screen 193 enables a user to provide input);
providing a data model that includes a plurality of records, wherein one or more portions of the data model are displayed in the visualization panel (Note: The claimed “data model” is interpreted in light of the instant specification, which states the following: “As used herein the term "data model" refers to one or more data structures that provide a representation of an underlying data source.” See para. 0027 of the published specification. See Ragavan para. 0053 and Fig. 4: visualization 400 of data tables 410-430);
providing input information based on one or more inputs to the visualization panel (see Ragavan para. 0026 and Fig. 1: the user interface presented on visualization display screen 193 enables a user to provide input);
determining one or more transform models (see Ragavan para. 0042: a predictive model is used to transform data; Note: Ragavan’s “predictive model” corresponds to the claimed “one or more transform models”), wherein the determined one or more transform models include a model interface that accepts input information based on one or more acceptable characteristics of inputs from the one or more specified portions of the data model (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification of input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
 see Ragavan para. 0022: the predictive model accepts input variables of various types; and see Ragavan para. 0041: the predictive model defines the input variables);
employing one or more eligible transform models to generate one or more graph objects based on the data model (see Ragavan para. 0044: the predictive model transforms raw data into a graph) and the input information (see Ragavan para. 0022: the predictive model accepts input variables of various types; and see Ragavan para. 0041: the predictive model defines the input variables), wherein the one or more graph objects are included in a graph model that is comprised of nodes that represent the one or more graph objects and one or more edges (see Ragavan para. 0044 and Fig. 4: the predictive model transforms raw data into a graph comprising vertices and edges) that represent one or more relationships between two or more graph objects (see Ragavan para. 0053 and Fig. 4: each vertex of the graph corresponds to an individual, and each edge describes a relationship between the corresponding individuals (vertices)), and wherein at least one of the one or more relationships is unrepresented in the data model (see Ragavan para. 0053 and Fig. 4: the graph is a predictive graph such that edges 455 comprise one or more predictive relationships between the vertices); and
executing a query based on the graph model to provide one or more results from the data model, wherein the one or more results are displayed in a visualization to one or more users (see Ragavan para. 0038: the graph data is queried for visualization).
Ragavan does not appear to explicitly disclose input information specifies one or more portions of a data model; and determining one or more transform models based on the one or more specified portions of the data model.
However, Burnett teaches
input information specifies one or more portions of a data model (see Burnett Figs. 9-10: user selects a data model and an object within the data model); and
determining one or more transform models based on the one or more specified portions of the data model (see Burnett para. 0406 and Fig. 19A: user inputs transformations for generation of a graph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan to include the teachings of Burnett because it enables automatically generating a graph that provides additional information based on user input (see Burnett para. 0406).
Ragavan as modified by Burnett does not appear to explicitly disclose employing a model interface of one or more transform models to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model; and in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface.
However, Brueckner teaches employing a model interface of one or more transform models (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
see Brueckner para. 0108: recipes for data transformations; Note: Brueckner’s recipes correspond to the claimed “transform models.” And see Brueckner para. 0112-0113 and Fig. 12: recipe 1200 comprises group definitions section 1201, which defines input data variables. Note: Brueckner’s group definitions section 1201 corresponds to the claimed “model interface”) to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model (see Brueckner para. 0110 and Fig. 11: based on input data types, run-time recipe manager 1110 determines whether a particular recipe R1 is valid for transformation of input data set IDS1 and input data set IDS2); and
in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) (see Brueckner para. 0061 and 0096: user interacts with the system using a graphical user interface (GUI)) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface (see Brueckner para. 0107: the system provides an integrated development environment (IDE) for development guidance such as automatic syntax error correction for data transformation recipes/models; and see Brueckner para. 0109: the IDE guides the user through parameter selection; Note: As is well-known to those of ordinary skill in the art, an integrated development environment (IDE) is a suite of software tools accessed by the user via a graphical user interface (GUI)4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan as modified by Burnett to include the teachings of Brueckner because it enables all of the following: a) “enables users to easily and concisely specify transformations to be performed on specified sets of data records to prepare the records for use for model training and prediction,” b) “A given recipe may be re-used on several different data sets”, c) and “generation of easy-to-understand compound models (in which the output of one model may be used as the input for another, or in which iterative predictions can be performed)” (see Brueckner para. 0108).

As to claim 16, see the rejection of claim 2 above.

As to claim 18, see the rejection of claim 4 above.

As to claim 19, see the rejection of claim 5 above.

As to claim 22, Ragavan teaches a network computer for visualizing data, comprising:
a transceiver that communicates over the network (see Ragavan para. 0033 and Fig. 1: the method of the invention is performed by a computer connected to a network);
a memory that stores at least instructions (see Ragavan para. 0032: a memory stores instructions for execution by one or more processors); and
one or more processors that execute instructions that perform actions (see Ragavan para. 0032: the method of the invention is performed by one or more processors), including:
generating a graphical user interface (GUI) (see Ragavan para. 0026 and Fig. 1: user interface presented on visualization display screen 193) that includes a graph panel (see Ragavan para. 0053 and Fig. 4: a graph is displayed) and a visualization panel (Note: The claimed “visualization panel” is interpreted in light of the instant specification, which states the following: “the visualization panel may be employed to display one or more portions of the data model.” See para. 0144 of the published specification. See Ragavan para. 0053 and Fig. 4: visualization 400 of data tables 410-430), wherein the graph panel and the visualization panel are arranged to receive one or more inputs or interactions (see Ragavan para. 0026 and Fig. 1: the user interface presented on visualization display screen 193 enables a user to provide input);
providing a data model that includes a plurality of records, wherein one or more portions of the data model are displayed in the visualization panel (Note: The claimed “data model” is interpreted in light of the instant specification, which states the following: “As used herein the term "data model" refers to one or more data structures that provide a representation of an underlying data source.” See para. 0027 of the published specification. See Ragavan para. 0053 and Fig. 4: visualization 400 of data tables 410-430);
providing input information based on one or more inputs to the visualization panel (see Ragavan para. 0026 and Fig. 1: the user interface presented on visualization display screen 193 enables a user to provide input);
determining one or more transform models (see Ragavan para. 0042: a predictive model is used to transform data; Note: Ragavan’s “predictive model” corresponds to the claimed “one or more transform models”), wherein the determined one or more transform models include a model interface that accepts input information based on one or more acceptable characteristics of inputs from the one or more specified portions of the data model (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification of input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
 see Ragavan para. 0022: the predictive model accepts input variables of various types; and see Ragavan para. 0041: the predictive model defines the input variables);
employing one or more eligible transform models to generate one or more graph objects based on the data model (see Ragavan para. 0044: the predictive model transforms raw data into a graph) and the input information (see Ragavan para. 0022: the predictive model accepts input variables of various types; and see Ragavan para. 0041: the predictive model defines the input variables), wherein the one or more graph objects are included in a graph model that is comprised of nodes that represent the one or more graph objects and one or more edges (see Ragavan para. 0044 and Fig. 4: the predictive model transforms raw data into a graph comprising vertices and edges) that represent one or more relationships between two or more graph objects (see Ragavan para. 0053 and Fig. 4: each vertex of the graph corresponds to an individual, and each edge describes a relationship between the corresponding individuals (vertices)), and wherein at least one of the one or more relationships is unrepresented in the data model (see Ragavan para. 0053 and Fig. 4: the graph is a predictive graph such that edges 455 comprise one or more predictive relationships between the vertices); and
executing a query based on the graph model to provide one or more results from the data model, wherein the one or more results are displayed in a visualization to one or more users (see Ragavan para. 0038: the graph data is queried for visualization).
Ragavan does not appear to explicitly disclose input information specifies one or more portions of a data model; and determining one or more transform models based on the one or more specified portions of the data model.
However, Burnett teaches
input information specifies one or more portions of a data model (see Burnett Figs. 9-10: user selects a data model and an object within the data model); and
determining one or more transform models based on the one or more specified portions of the data model (see Burnett para. 0406 and Fig. 19A: user inputs transformations for generation of a graph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan to include the teachings of Burnett because it enables automatically generating a graph that provides additional information based on user input (see Burnett para. 0406).
Ragavan as modified by Burnett does not appear to explicitly disclose employing a model interface of one or more transform models to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model; and in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface.
However, Brueckner teaches employing a model interface of one or more transform models (Note: The claimed “model interface” is interpreted in light of the instant specification to be a specification input type/source information. See para. 0192 of the published specification, and see Applicant’s Fig. 10.
see Brueckner para. 0108: recipes for data transformations; Note: Brueckner’s recipes correspond to the claimed “transform models.” And see Brueckner para. 0112-0113 and Fig. 12: recipe 1200 comprises group definitions section 1201, which defines input data variables. Note: Brueckner’s group definitions section 1201 corresponds to the claimed “model interface”) to determine eligibility of each transform model to transform one or more data objects for one or more portions of the data model (see Brueckner para. 0110 and Fig. 11: based on input data types, run-time recipe manager 1110 determines whether a particular recipe R1 is valid for transformation of input data set IDS1 and input data set IDS2); and
in response the model interface determining the one or more transform models are ineligible to provide transformations for the one or more data objects, employing a graphical user interface (GUI) (see Brueckner para. 0061 and 0096: user interacts with the system using a graphical user interface (GUI)) to display one or more of an audio cue or a visual cue and provide one or more recommendations to remedy the ineligibility that are determined by the model interface (see Brueckner para. 0107: the system provides an integrated development environment (IDE) for development guidance such as automatic syntax error correction for data transformation recipes/models; and see Brueckner para. 0109: the IDE guides the user through parameter selection; Note: As is well-known to those of ordinary skill in the art, an integrated development environment (IDE) is a suite of software tools accessed by the user via a graphical user interface (GUI)5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan as modified by Burnett to include the teachings of Brueckner because it enables all of the following: a) “enables users to easily and concisely specify transformations to be performed on specified sets of data records to prepare the records for use for model training and prediction,” b) “A given recipe may be re-used on several different data sets”, c) and “generation of easy-to-understand compound models (in which the output of one model may be used as the input for another, or in which iterative predictions can be performed)” (see Brueckner para. 0108).

As to claim 23, see the rejection of claim 2 above.

As to claim 25, see the rejection of claim 4 above.

As to claim 26, see the rejection of claim 5 above.

Claims 6, 13, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ragavan, Burnett, and Brueckner as applied to claims 1, 8, 15, and 22 above, and further in view of Bisca et al. (U.S. Patent Application Publication No. 20140372956 A1, hereinafter referred to as Bisca).
As to claim 6, Ragavan as modified by Burnett and Brueckner teaches wherein executing the query based on the graph model, further comprises:
determining one or more graph objects that correspond to the query (see Ragavan para. 0038: the graph data is queried for visualization).
Ragavan as modified by Burnett and Brueckner does not appear to explicitly disclose determining one or more records from a data model based on one or more graph objects that correspond to a query; and generating the one or more results to the query based on the one or more records.
However, Bisca teaches:
determining one or more records from a data model based on one or more graph objects that correspond to a query (see Bisca para. 0107 and Fig. 37B: graph query results window 3626 displays a textual representation of the graph objects that match the query); and
generating the one or more results to the query based on the one or more records (see Bisca para. 0107 and Fig. 37B: graph query results window 3626).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan as modified by Burnett and Brueckner to include the teachings of Bisca because it enables users to interactively manipulate the search results (see Bisca para. 0108).

As to claim 13, see the rejection of claim 6 above.

As to claim 20, see the rejection of claim 6 above.

As to claim 27, see the rejection of claim 6 above.

Claims 7, 14, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ragavan, Burnett, and Brueckner as applied to claims 1, 8, 15, and 22 above, and further in view of Grehant, Xavier (U.S. Patent Application Publication No. 20170193049 A1, hereinafter referred to as Grehant).
As to claim 7, Ragavan as modified by Burnett and Brueckner teaches:
determining two or more eligible transform models based on input information (see Ragavan para. 0042: predictive models include both dynamic and static models; and see Ragavan para. 0044: a user provides input to the predictive model by specifying time dependency); and
employing one or more transform models to generate the one or more graph objects (see Ragavan para. 0044: the predictive model transforms raw data into a graph).
Ragavan as modified by Burnett and Brueckner does not appear to explicitly disclose rank ordering two or more eligible transform models based on a weight score; and employing one or more transform models based on the ranked ordering.
However, Grehant teaches further comprising:
rank ordering two or more eligible transform models based on a weight score (see Grehant para. 0108: selecting a model based on a ranking based on proximity measure); and
employing one or more transform models based on the ranked ordering (see Grehant para. 0108: selecting a model based on a ranking based on proximity measure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragavan as modified by Burnett and Brueckner to include the teachings of Grehant because it enables selection of the most relevant models (see Grehant para. 0121).

As to claim 14, see the rejection of claim 7 above.

As to claim 21, see the rejection of claim 7 above.

As to claim 28, see the rejection of claim 7 above.

Allowable Subject Matter
Claims 3, 10, 17, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all rejections under 35 U.S.C. 112 are overcome.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to graphical user interfaces (GUIs) for providing recommendations to remedy problems with data models.
a.	Abu El Ata et al.; “PREDICTIVE RISK ASSESSMENT IN SYSTEM MODELING”; U.S. PGPub. No. 20150339263 A1.
Teaches a graphical user interface that provides suggested solutions to fix problems with data models  (see para. 0109, 0349-0351, and Fig. 6).
b.	Edge et al.; “FORMATTING DOCUMENT OBJECTS BY VISUAL SUGGESTIONS”; U.S. PGPub. No. 20200285803 A1.
Teaches providing a visual alert and suggestion for correction of inconsistencies in a user’s edits to a document (see para. 0058).
c.	Callery, Brian; “FORMATTING DOCUMENT OBJECTS BY VISUAL SUGGESTIONS”; U.S. PGPub. No. 20180260903 A1.
Teaches an error checking module that suggests to the user possible corrections to errors/inconsistencies (see para. 0052).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Gillis, Alexander S.; and Silverthorne, Valerie. "What is integrated development environment (IDE)? - Definition from WhatIs.com." Published Sep 2018 by TechTarget. Accessed 11 Aug 2022 from https://www.techtarget.com/searchsoftwarequality/definition/integrated-development-environment
        2 Gillis, Alexander S.; and Silverthorne, Valerie. "What is integrated development environment (IDE)? - Definition from WhatIs.com." Published Sep 2018 by TechTarget. Accessed 11 Aug 2022 from https://www.techtarget.com/searchsoftwarequality/definition/integrated-development-environment
        3 Gillis, Alexander S.; and Silverthorne, Valerie. "What is integrated development environment (IDE)? - Definition from WhatIs.com." Published Sep 2018 by TechTarget. Accessed 11 Aug 2022 from https://www.techtarget.com/searchsoftwarequality/definition/integrated-development-environment
        4 Gillis, Alexander S.; and Silverthorne, Valerie. "What is integrated development environment (IDE)? - Definition from WhatIs.com." Published Sep 2018 by TechTarget. Accessed 11 Aug 2022 from https://www.techtarget.com/searchsoftwarequality/definition/integrated-development-environment
        5 Gillis, Alexander S.; and Silverthorne, Valerie. "What is integrated development environment (IDE)? - Definition from WhatIs.com." Published Sep 2018 by TechTarget. Accessed 11 Aug 2022 from https://www.techtarget.com/searchsoftwarequality/definition/integrated-development-environment